DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on July 6th, 2021 has been entered.
Claim Rejections - 35 USC § 103
           The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

           Claims 34-36, 38-41, 44-46, 48, and 50-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards (U.S. Publication 2012/0109178) in view of Schaer (U.S. Publication 2004/0082859) and in view of Furihata (U.S. Patent 4,224,929) and in view of Smith (U.S. Patent 2,072,346).
           Edwards discloses a device (for example see Figure 8A) comprising endoscopic device capable of receiving an endoscope. The endoscopic device comprises a handle, a plurality of working channels (32), and a plurality of elongated members (24) secured 
           Regarding the device further comprising a proximal balloon and a distal balloon, Schaer teaches a device (for example see Figure 33) comprising an endoscopic device including a plurality of elongate members (302) moveable to engage a wall of a body lumen forming a working space in the body lumen, wherein the device further comprises a proximal balloon (260a) and a distal balloon (260b) positioned such that the elongate members are between the balloons in order to block off a portion of the body lumen forming an adjustable sealed working space to perform surgical procedures. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the invention of Edwards wherein the device further comprises a proximal balloon and a distal balloon positioned such that the elongate member are between the balloons in view of Schaer in order to block off a portion of the body lumen forming a sealed working space to perform surgical procedure. The invention of Edwards as modified by Schaer discloses a device wherein the size of the working space can be adjusted during a procedure. 
           Regarding the device further comprising an endoscope, Furihata teaches a device (for example see Figure 6) comprising an endoscopic device including a proximal balloon and a distal balloon used to form a sealed working space between the 
           Regarding the device further comprising a working instrument, Furihata teaches a device (for example see Figure 4) comprising an endoscopic device including a proximal balloon and a distal balloon used to form a sealed working space between the balloons, wherein the device further comprises a second working channel (28 and 29) and a working instrument (31) having a distal end extendable through the second working channel and into the working space and movable laterally in order to perform surgical procedures in the working space between the balloons. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the invention of Edwards wherein the device further comprises a working instrument in view of Furihata in order to perform surgical procedures in the working space between the balloons. The invention of Edwards as modified by Furihata discloses a device comprising a second working channel for receiving the working instrument. 
Regarding the device further comprising a control, Smith teaches an endoscopic device (see Figures 1-6) comprising a plurality of elongate members (10) having distal 
           The invention of Edwards as modified by Schaer as further modified by Furihata as further modified by Smith discloses a method of using the device as discussed above comprising the steps of inserting the endoscopic device into a body lumen of a patient, wherein the endoscopic device includes an endoscope within the device, moving the elongate members from a first position to a second position to atraumatically engage a wall of the body lumen, and inflating the balloons to limit flow of liquids into the altered working space between the balloons. The method further comprises the step of inserting a working instrument into the altered working space, manipulating a distal end of the instrument in the altered working space, and axially moving a control disposed on a handle of the device to distally push the elongate members away from the proximal balloon to change the position of the elongate members from the first position to the second position. 
s 37, 43, and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards (U.S. Publication 2012/0109178) in view of Schaer (U.S. Publication 2004/0082859) further in view of Furihata (U.S. Patent 4,224,929) further in view of Smith (U.S. Patent 2,072,346) further in view of Maahs (U.S. Publication 2006/0189845).
           The invention of Edwards as modified by Schaer as further modified by Furihata as further modified by Smith discloses the invention as claimed except for the endoscope being an articulating endoscope. Maahs teaches a device comprising an endoscopic device further comprising an articulating endoscope in order to visualize the surgical area. Because both the invention of Edwards as modified by Schaer as further modified by Furihata as further modified by Smith and the device of Maahs discloses endoscopic devices comprising an articulating endoscope it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute one endoscope for the other in order to achieve the predictable results of visualizing the surgical area. 
           The invention of Edwards as modified by Schaer as further modified by Furihata as further modified by Smith as further modified by Maahs discloses a method of using the device as discussed above further comprising the step of providing an articulating endoscope configured to move within the altered working space between the proximal and distal balloons. 
           



Response to Arguments
Applicant’s arguments with respect to claims 34-41, 43-46, 48, and 50-53 are directed to the new limitations added by the amendment. The new limitations are discussed in the new grounds of rejection provided by the examiner. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775